STATE OF MINNESOTA
                                                                                April 13, 2016

                                   IN SUPREME COURT                              Onu:EOF
                                                                            APPB..lA1ECcuna
                                           A16-0491

In re Petition for Disciplinary Action against
Mark Alan Greenman, a Minnesota Attorney,
Registration No. 0228990.


                                           ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action against respondent Mark Alan Greenman. The Director has

also filed an application for suspension under Rule 12(c)( 1), Rules on Lawyers Professional

Responsibility, based upon evidence that respondent cannot be found in the state to respond

to the petition for disciplinary action.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that respondent Mark Alan Greenman is suspended

from the practice of law. Within 1 year from the date ofthis order, respondent may move

the court for vacation of this order of suspension and for leave to answer the petition for

disciplinary action. If respondent fails to appear in this matter within 1 year of the date of

the filing of this order, the allegations in the petition for disciplinary action shall be deemed

admitted.

       Dated: April 13, 2016




                                                    David R. Stras
                                                    Associate Justice